

116 HRES 267 IH: Supporting the designation of March 2019 as National Kidney Month.
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 267IN THE HOUSE OF REPRESENTATIVESMarch 28, 2019Ms. Clarke of New York submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the designation of March 2019 as National Kidney Month.
	
 Whereas World Kidney Day is March 14, 2019, and National Kidney Month is observed in March of every year;
 Whereas high blood pressure and diabetes, the leading causes of chronic kidney disease, are responsible for up to two-thirds of the cases;
 Whereas Hispanic Americans have a 1.5 times greater risk of developing kidney failure than non-Hispanic Americans;
 Whereas African Americans have a nearly 4-fold higher rate of end stage renal disease (ESRD) than any other group of people, despite a similar prevalence rate of early chronic kidney disease;
 Whereas hypertension is most prevalent among African Americans (33 percent) and is a major cause of ESRD in that population;
 Whereas Native Americans are about 1.8 times more likely to be diagnosed with kidney failure than non-Native Americans;
 Whereas diabetes is the leading cause of kidney failure among Native Americans; Whereas in the United States, 30 million adults have chronic kidney disease and millions of others are at increased risk;
 Whereas early detection can help prevent the progression of kidney disease to kidney failure; Whereas public awareness and education campaigns on kidney disease prevention, screening, and symptoms are held during the month of March each year; and
 Whereas educational efforts can help provide information to the public on methods of prevention and screening, as well as about symptoms for early detection: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Kidney Month; and
 (2)encourages the people of the United States to observe the month with appropriate awareness and educational activities.
			